Case 6:19-cv-01888-PGB-DCI Document 6-4 Filed 05/11/20 Page 1 of 4 PagelID 122

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

Case No.: 6:19-cv-1888-Orl-40DCI
Criminal Case No.: 6:1 1-cr-356-Orl-40DCI

SHELDON JOEL RAMNARAINE,

Petitioner,

UNITED STATES OF AMERICA,

Respondent.

 

SWORN AFFIDAVIT OF URMILA MCCLURE

COMES NOW, Urmila McClure, and files this, her sworn affidavit in support of the claims made
against Francis Wesley “Buck” Blankner, Jr. (“Buck”), by Sheldon Joel Ramnaraine (“Joel”) in his Motion
to Vacate. I am 43 years old at the date of this document. I am of sound mind and capable to making this
affidavit. This is my best recollection of the facts, as I observed them, surrounding Joel’s criminal case and
Buck Blankner’s work on that case.

Joel is my younger brother and we are very close. We were both raised together by our parents and
we have shared a close bond our entire lives. I was very worried and confused when I found out what was
happening with my brother. Not long after Joel was visited by the FBI, Joel took a bus home and my
husband and I picked him up at the bus stop. When I spoke to Joel about what happened, he told me that
the FBI pulled him aside after class and interrogated him alone in a room for about two or three hours. He
said he was so scared and didn’t know what to do. Afterwards, he told me that they drove him back to his
dorm and made him sign some paperwork before going into his dorm room. He also told me about how
they search his computer multiple times but did not find any child porn. This just confused me even more.

How could they accuse him of having child porn and then take his computer if they couldn’t even find child
Case 6:19-cv-01888-PGB-DCI Document 6-4 Filed 05/11/20 Page 2 of 4 PagelID 123

porn to begin with? The whole situation sounded terrible and I felt even worse when he told me about how
he just sat in his room and cried when they left.

Eventually, Joel did some research on lawyers and our family decided to hire Buck Blankner to
help us. From the first time I met Buck, he gave us total and complete assurance that Joel was never going
to have any jail time, and prison was not something that we had to worry about. He said things like, “You
guys have nothing to worry about... Joel has nothing to worry about. He isn’t going to be serving any jail
time. I have this totally under control. You totally don’t have to worry about him.” I trusted Buck 100%
because here was a lawyer telling us that everything was going to be fine and that it would all be over soon.
After my first meeting with Buck, I felt certain that Joel wasn’t going to prison.

For a long time, I was under the impression that Buck was taking care of everything because my
parents would tell me about the meetings they were having with Buck. They told me that Buck was such a
nice lawyer and that he “felt” for them. They said he constantly told them that they had nothing to worry
about and, in turn, that made me feel good. Looking back on it now, I realize that Buck rarely said anything
of real substance. He mostly spoke in reassuring phrases without ever really explaining anything or
answering our questions.

I was only there for a few meetings with Buck. I remember his office was stacked with books and
there were papers all over his desk. He made me believe that the mess was due to all of the work he was
doing on Joel’s case. In one of the few meetings I had with him, I remember my husband asking about
suppressing evidence. My dad and older sister were also there. In response to my husband’s question, Buck
said it couldn’t be done because he felt it wasn’t going to work. I didn’t really understand why but I figured
he knew what he was doing since he was a lawyer. That was the same time that my husband gave Buck a
final payment with our credit card.

I wish I could have been more present for Joel’s meetings and court hearings but I had a newborn
daughter and I had to take care of my children. I do, however, remember Joel’s final court hearing. Joel had
a court date in the summer of 2012 and we all went to support him. Buck had told us that we would be able

to talk to the judge about Joel so my husband and I decided to say something on Joel’s behalf. At the time,
Case 6:19-cv-01888-PGB-DCI Document 6-4 Filed 05/11/20 Page 3 of 4 PagelD 124

I had no idea that Joel was being sentenced and to be honest, I Buck never even took the time to explain
the facts of the case. I just thought that this was our opportunity to talk to the judge and really set things
straight. When the hearing started, I never realized that my brother wouldn’t be coming back home with us
until years later.

That day, I remember the prosecutor saying all these things about Joel that I’d never heard before.
She accused Joel of having child porn on his computer and sharing it with other people. She even called
him a pedophile which completely blew me away. I know my brother and he is not a pedophile. Her version
of the story was completely different from what Joel was telling our family the entire time and just did not
align with who we all knew Joel to be. To make things worse, Buck just agreed with everything the
prosecutor was saying and it seemed as if everyone was just going along with it. Things got even worse
when Joel was actually being sentenced and we all realized that he was going to go to prison. This was not
how things were supposed to go and it was the opposite of everything Buck was saying the whole time.
Joel ended up going to prison that very day and it completely broke me. We were all panicking and none
of it made sense.

Joel kept working on his case after he went to prison and I did everything I could to help him. Many
times, he would try to get in contact with Buck but Buck was never available. I tried to help Joel by calling
Buck’s office myself. Many times, when I called, the receptionist would say that Buck was unavailable.
Her excuse was always that Buck was in court or “out of the office.” When I would try to push the issue,
his staff would be rude and nasty on the phone. I also helped Joel do legal research by sending him countless
documents from PACER. We had to pay to gain access to Joel’s legal documents because Buck was
impossible to reach simply did not provide Joel with any court documents.

Buck just didn’t care about Joel. He promised to help us and he completely dropped the ball on
everything. He even caused Joel’s appeal to be dismissed. In the end, Joel had no other choice but to get a
new lawyer to keep fighting his case.

I watched as Joel fought tirelessly for his innocence and freedom. If Buck had just considered what

Joel was saying from the beginning, we wouldn’t be where we are today. During all of it, we discovered so
Case 6:19-cv-01888-PGB-DCI Document 6-4 Filed 05/11/20 Page 4 of 4 PagelD 125

much new information about Buck that I wish we knew before hiring him. For example, Buck has been in
trouble with the Bar Association and the Supreme Court so many times. In 2017, he was even forced to

stop practicing law for a while because he was doing the same thing to other clients that he had done to

Joel.
This is a true, correct, and complete statement made with first-hand knowledge by the Affiant,
Urmila McClure, made this Ah day of M a 2020 within the county of Hillsborough, Florida.

Respectfully Submitted,

Ube. Mc hure

Urmila McClure
